Motion Granted; Appeal Dismissed
and Memorandum Opinion filed November 18, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00867-CV
____________
 
RICHARD PETLEY, Appellant
 
V.
 
HARRIS COUNTY, Appellee
 

 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2010-43180
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 5, 2010.  On October 28, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and Brown.